Citation Nr: 0929219	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  00-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana which denied the Veteran's claim of 
entitlement to service connection for a skin disability.  
Original jurisdiction now resides in the RO in North Little 
Rock, Arkansas.  

In a decision dated January 7, 2003, the Board denied the 
Veteran's claim.  
The Veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  An Order of the Court dated August 22, 2003 remanded 
the Veteran's claim for readjudication consistent with a 
Joint Motion for Remand filed by counsel for the Veteran and 
the Secretary of VA.

The Board remanded the claim in March 2004 for additional 
development.  In a decision dated February 3, 2005, the Board 
again denied the Veteran's claim of entitlement to service 
connection for a skin disability.  The Veteran again appealed 
to the Court.  In an August 30, 2007 memorandum decision, the 
Court vacated the Board's decision and remanded this case to 
the Board.

In May 2008, the Board remanded the claim for further 
development.  The case has been returned to the Board for 
further appellate proceedings.

The Veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in April 2009.  A transcript of the hearing 
is associated with the Veteran's VA claims folder.  



Issue not on appeal

In a September 2008 rating decision, the RO granted special 
monthly pension based on the need for aid and attendance, 
effective October 17, 2007.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed skin disability is 
etiologically related to his military service.


CONCLUSION OF LAW

A skin disability was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.



Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in May 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to ascertain whether 
the Veteran desired a hearing with a Veterans Law Judge, 
issue a corrective VCAA notice letter and obtain a VA medical 
opinion as to the etiology of the Veteran's skin disability.  
The AOJ was then to readjudicate the claim.  

A VCAA notice letter was sent to the Veteran on January 25, 
2008, and a VA medical opinion was obtained in conformity 
with the Board's remand instructions in August 2008.  The 
Remand & Rating Development Team at the RO in Huntington, 
West Virginia subsequently readjudicated the claim in the 
November 2008 SSOC.  Finally, as described in the 
Introduction, the Veteran testified before the undersigned 
via video teleconferencing in April 2009.  

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in July 2008.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced July 2008 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Analysis

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of skin problems of record, to 
include, most recently, an August 2008 VA examiner's 
diagnosis of irritant contact dermatitis.  Hickson element 
(1) is accordingly met for the claim.

With respect to element (2), a review of service medical 
records does not reveal a diagnosis of a skin disease in 
service.  Such was not diagnosed until a September 1997 VA 
dermatology consult, over two decades after service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  

Turning to an in-service injury, the Veteran has asserted 
that his skin problems are a result of exposure to the 
cleaning solvent PD-680, to include an incident during 
service where the solvent splashed from a large vat onto his 
chest, right hand, legs and feet.  See the April 2009 hearing 
transcript, pages 3-4.  

The record reflects that the Veteran's military occupational 
specialty (MOS) was aircraft maintenance specialist.  He has 
testified that his duties included cleaning parts with his 
right hand and that the gloves he was given afforded him 
inadequate protection from the solvent, which is why his 
right hand has been affected by skin problems more than other 
parts of his body.  See id at 5.  The Board accepts the 
Veteran's testimony as credible and probative evidence of an 
in-service injury, namely exposure to hazardous chemicals in 
service.  Hickson element (2) is also satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's skin problems and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In the August 2008 VA examination report, the examiner 
concluded that the Veteran's irritant contact dermatitis was 
"due to previous solvent exposure.  This would explain the 
right-hand dominant disease.  Many solvents require Nitrol 
glove protection instead of vinyl or latex gloves as these 
are often permeable to solvents
 . . . It is my impression that his current skin condition is 
more likely than not caused by his chemical exposure in the 
military service.  He has had a long and chronic course with 
recurrent hand and foot dermatitis over the past several 
years requiring intermittent corticosteroid therapy."  

There is no competent medical opinion to the contrary [i.e., 
that the Veteran's skin problems are not related to his 
military service].  In this regard, the Board acknowledges a 
September 1997 VA dermatology consult in which the examiner 
indicated the Veteran's diagnosed skin problem was "not [a] 
service-connected disability."  This statement appears to be 
an observation on the part of the examiner rather than a 
medical nexus opinion, as the Veteran had not yet filed a 
claim for service connection for a skin disability at the 
time of the consultation.  Even if the Board were to concede 
this statement was a nexus opinion it would be afforded no 
probative value, as the examiner provided no rationale for 
the conclusion.  See Hernandez- Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

The Board concludes that Hickson element (3), has been 
satisfied.  Thus, all three elements have been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for a skin disability is 
warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for a skin disability is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


